Third District Court of Appeal
                               State of Florida

                           Opinion filed May 29, 2019.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D18-928
                         Lower Tribunal No. 11-10268
                             ________________


              South Shore Condominium Venture, LLC,
                                    Appellant,

                                        vs.

                The 20 Condominium Association, Inc.,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Rodolfo A.
Ruiz, Judge.

     Jeffrey M. Berman (Hollywood), for appellant.

      Lavin Law Group, P.A., and Andrew T. Lavin and Daniel E.I. Lavin, for
appellee.


Before LOGUE, SCALES, and HENDON, JJ.

     LOGUE, J.
      Although labeled a final summary judgment, the order under review did not

complete the judicial labor in the case below. In Appellant’s cause of action to

intervene in a pending lawsuit, the order under review granted summary judgment

for Appellee on the basis that Appellant lacked standing because the purchase of

his unit violated the declaration of condominium. Still pending before the trial

court, however, is the Appellee’s cause of action against the Appellant for a

declaratory judgment that the Appellant’s deed for purchase of the unit was void

due, at least in part, to the same defects. Because these matters are not factually or

legally independent from each other, the order under review does not qualify as a

partial final judgment. We therefore dismiss this case for lack of jurisdiction. Fla.

R. App. P. 9.110(k).

      Dismissed.




                                          2